193 F.2d 1008
UNITED STATES of Americav.Arthur Anthony ROCCO, alias Arthur Lewis, Appellant.
No. 10569.
United States Court of Appeals Third Circuit.
Argued Jan. 25, 1952.Decided Feb. 4, 1952.

Charles J. Margiotti, Pittsburgh, Pa.  (Vincent M. Casey and Margiotti & Casey, all of Pittsburgh, Pa., on the brief), for appellant.
Edward C. Boyle, Pittsburgh, Pa., for appellee.
Before KALODNER and STALEY, Circuit Judges, and STEWART, District judge.
PER CURIAM.


1
Following a jury verdict of guilty on eighteen counts contained in an indictment, the defendant, in the Court below, moved for judgment of acquittal or in the alternative for a new trial.  The District Court in an exhaustive and well-reasoned opinion, 99 F. Supp. 746, considered and then denied the defendant's motions.


2
We need add nothing to what has been so well stated by Judge Marsh in his careful analysis of the defendant's contentions in support of the denied motions and accordingly the judgment of the Court below will be affirmed upon his opinion.